             Case 5:18-mj-01770 Document 1 Filed 11/02/18 Page 1 of 26

                        UNITED STATES DISTRICT COURT FOR THE

                          EASTERN DISTRICT OF PENNSYLVANIA


In the Matter of

       Establishment Inspection of                           NO.   /t-Jt'kJ
       LM Smoyer Brass Products, Inc.

       A manufacturing operation
       consisting of one or more
       buildings located at:
       1209 W. Lehigh Street
       Bethlehem, PA 18018
       Lehigh County


                   APPLICATION FOR INSPECTION WARRANT UNDER THE
                    OCCUPATIONAL SAFETY AND HEALTH ACT OF 1970

                Jean G. Kulp, Area Director, Allentown Area Office, Occupational Safety and
Health Administration (hereinafter referred to as "OSHA"), United States Department of Labor,
hereby applies for an inspection warrant, pursuant to Section 8(a) of the Occupational Safety and
Health Act of 1970 (29 U.S.C. 651, et seq., hereinafter referred to as "the Act"), for the inspection
and investigation of the worksite described in the above caption and as grounds for the issuance of
the warrant, after first being duly sworn, deposes and says that:

                1. I am the Area Director of the Allentown Area Office of OSHA, and in that
capacity, supervise the inspection activities of OSHA's Compliance Safety and Health Officers
within the jurisdiction of the Allentown Area Office. Moreover, I have the responsibility of making
applications for inspection warrants under Section 8 of the Act, 29 U.S.C. 657.

               2. LM Smoyer Brass Products, Inc. is a corporation with an office and workplace
located at 1209 West Lehigh Street Bethlehem, Pe1U1sylvania 18018, and is engaged in the business
of manufacturing brass products.

              3. LM Smoyer Brass Products, Inc. uses materials, supplies and equipment
manufactured in states other than Pennsylvania and is engaged in a business affecting commerce
within the meaning of Section 3(3) of the Act, 29 U.S.C. 652(3). LM Smoyer Brass Products, Inc.
employs a number of employees at the establishment referred to above and is an employer within
the meaning of Section 3(5) of the Act, 29 U.S.C. 652(5).

               4. The establishment described in the caption was selected for a health inspection
pursuant to the relevant administrative criteria set forth in OSHA's National Emphasis Program
("NEP") on Primary Metal Industries (OSHA Instruction CPL 03-00-018). See Exhibit A attached
hereto.
            Case 5:18-mj-01770 Document 1 Filed 11/02/18 Page 2 of 26

        5. Pursuant to Section XI, paragraph B. l. of the NEP on Primary Metal Industries, the
intent of the NEP is to target workplaces in the primary metal industries in order to significantly
reduce/eliminate worker o·verexposure to both chemical and physical stressors and, therefore, to
control the health hazards associated with such exposure \vhile maximizing OSHA's inspection
resources. See Exhibit A.       Section Xll(A)(l) of the NEP lists the target industries by the
Standard Industrial Classification ("SIC") code and North American Industry Classification
System (NAICS). Area and Regional Offices are to ensure that they schedule and conduct
enforcement acti\ ities following the guidelines set forth in CPL 02-00-051, Enforcement
                  1



Exemptions and Limitations under the Appropriations Act using the most recent listing of the
North American Industry Classification System (NAICS) codes found in Appendix A of CPL 02-
00-051.

               6. OSHA National Office prepares a master list of establishments using the most
recently available Dun & Bradstreet employer list and the identified SIC codes referenced in
Section XII (A)(l)(a) of CPL 03-00-018. Each Area and Regional Office then processes
additions and deletions to the master list pursuant to paragraphs 3 of Section XII (A).

                 7. The master list is randomized by the National Office before it is provided to
the area office. Once additions and deletions are completed, inspection cycles are created by
breaking the large table down to cycles of 5 to I 0 establishments. Inspections are then scheduled
using the first cycle list. Establishments on the cycle list may be inspected in any order, so that
Area Office resources are efficiently used. Once a cycle has begun, all establishments in the cycle
will be inspected before a new cycle begins (with an exception for carryovers, as permitted and
provided in OSHA Instruction CPL 02-00-025, at paragraph B.l.b.(l)(e)(l)).

                8. The Allentown Area Office prepares a Random Order Listing using criteria set
forth above and provided to the Area Office. The list for Primary Metal Industry inspections
consists of 4 pages of establishments.

                9. By application of the neutral and reasonable administrative procedures set forth
in paragraphs 5 through 8, supra, the establishment described in the above caption was selected for
inspection as part of the establishment group listed on page 2 of 4 of the Random Order Listing as
prepared for the Allentown Area Office under the REP for Primary Metal Industries. The lists are
confidential information for OSHA administrative use only and its disclosure may violate Section
17(f) of the Act. However, the lists are available for in camera review by this court upon request.
Therefore, administrative probable cause exists for a comprehensive health inspection of the
worksite described in the caption.

                IO. On October 24, 2018, Compliance Safety and Health Officer (CSHO) Randy
Caldarelli attempted to enter the above referenced establishment for the purpose of conducting an
inspection under the NEP on Primary Metal Industries.

               11. The authority for issuance of the inspection warrant is Section 8(a) of the Act
(29 U.S.C. 657(a)). Section 8(a)(l) and 8(a)(2) of the Act (29 U.S.C. 657(a)(l) and 657(a)(2))
specifically authorize the Secretary of Labor to make inspections and investigations at any
reasonable time, at any plant, factory, establishment, construction site, or other area, workplace or
environment where work is performed by an employee of an employer.

                                                 2
             Case 5:18-mj-01770 Document 1 Filed 11/02/18 Page 3 of 26
               12. Section 5(a)(l) of the Act. (29 U.S.C. 654(a)(l)), places a duty upon an
employer to provide "employment and a place of employment which are free from recognized
hazards that are causing or are likely to cause death or serious physical harm to his employees."
Section 5(a)(2) of the Act (29 U.S.C. 654(a)(2)) obliges an employer to comply with safety and
health standards enforced pursuant to the Act. These duties of the employer are to be enforced by a
system of inspections made by the Secretary or his representatives. It is provided that:

               In order to carry out the purposes of this Act, the Secretary, upon
               presenting appropriate credentials to the owner, operator, or agent in
               charge, is authorized ---

(1)            to enter without delay and at reasonable times any factory, plant,
               establishment, construction site, or other area, workplace or
               environment where work is performed by an employee of an
               employer; and

(2)            to inspect and investigate during regular working hours and at other
               reasonable times, and within reasonable limits and in a reasonable
               manner, any such place of employment and all pertinent conditions,
               structures, machines, apparatus, devices, equipment, and materials
               therein, and to question privately any such employer, owner,
               operator, agent or employee.

                13. The inspection and investigation will be conducted during regular working
hours, within reasonable limits, and in a reasonable manner. The compliance officer's credentials
will be presented to the employer, and the inspection and investigation will be commenced as soon
as practicable after the issuance of this \Varrant and will be completed with reasonable promptness.
               14. The inspection and investigation will be a health inspection of the LM
Smoyer Brass Products, Inc. workplace pursuant to the provisions set forth in Section XIV, of the
NEP on Primary Metal Industries. The inspection will extend to the establislunent, or other areas
where work is performed by employees of the employer and to all pertinent conditions,
structures, machines, apparatus, devices, equipment, materials, and all other things therein
bearing on \\rhether this employer is furnishing its employees employment and a place of
employment which are free from recognized hazards that are causing or are likely to cause death
or serious physical haTm to its employees, and whether this employer is complying with the
occupational safety and health standards promulgated under the Act and the rules, regulations
and orders issued pursuant to the Act.

               15. The inspection and investigation shall also include the taking of photographs
and/or videotaping for evidentiary purposes, and the questioning of employees privately during
working hours on the worksite, as is authorized by 29 C.F.R. 1903.7(b).

               16. The inspection shall also include the affixing of monitoring devices upon
employees to determine the extent of their exposure to airborne contaminants and/or noise as is
authorized by 29 C.F.R. § 1903.7(b).


                                                 3
            Case 5:18-mj-01770 Document 1 Filed 11/02/18 Page 4 of 26

               17.    The inspection and investigation shall also include the opportunity for a
representative of the employer and a representative authorized by employees to accompany the
compliance officer during the physical inspection of the workplace, or the compliance officer shall
consult with employees concerning matters of health and safety in the workplace if there is not an
authorized representative of employees pursuant to Section 8(e) of the Act (29 U.S. C. 657(e)) and
29 C.F.R. 1903.8.

                18. The inspection and investigation of the worksite described in the caption shall
commence within seven (7) working days (as defined in 29 C.F.R. 1903.21(c)) of the issuance of
the warrant and shall proceed for a reasonable nwnber of working days following the initiation of
the inspection.

               19. A return will be made to the court within seven (7) working days after the
completion of the inspection.




                                        cupational Safety and Health
                                      Administration
                                      United States Department of Labor

OF COUNSEL:

Kate S. O'Scannlain
Solicitor of Labor

Oscar L. Hampton III
Regional Solicitor

Michael P. Doyle
Regional OSHA Counsel

Post Office Address:

Oscar L. Hampton III
Regional Solicitor
Office of the Solicitor
The Curtis Center, Suite 630 East
170 S. Independence Mall West
Philadelphia, PA 19106
(215) 861-5120


                                                 4
            Case 5:18-mj-017701I Document 1 Filed 11/02/18 Page 5 of 26




U.S. DEPARTMENT OF LABOR              Occupational Safety and Health Administration

DIRECTIVE NUMBER: CPL 03-00-018            j EFFECTIVE DATE: October 20. 2014
SUBJECT: National Emphasis Program - Primary Meta! Industries


             **NOTE: As a result of the July 9, 2015, issuance of CPL 02-02-079,
         Inspection Procedures for the Hazard Communication Standard (HCS 2012),
         minor changes {in brackets} \Vere made to this directive on January 1, 2016.
              These changes do not impact this directive's enforcement policy.

                                         ABSTRACT

Purpose:              This Instruction describes policies and procedures for implementing a
                      National Emphasis Program to identify and reduce or eliminate worker
                      exposures to harmful chemical and physical health hazards in facilities in
                      the Primary Metal Industries.

Scope:                This Instruction applies OSHA-wide.

References:           OSHA Instruction CPL 02-00-150, April 22, 2011, Field Operations
                      Manual (FOM).

                      OSHA Notice 14-01(CPL02), March 6, 2014, Site-Specific Targeting
                      2014 (SST-14).

                       {OSHA Instruction CPL 02-02-079 02 02 038 (CPL 2 2.,8D), Mareh 20,
                      -l-998 July 9, 2015, Inspection Procedures for the Hazard Communication
                      Standard (HCS 2012).)

                      OSHA Instruction CPL 02-00-158, June 26, 2014, Inspection Procedures
                      for the Respiratory Protection Standard.

                      OSHA Instruction CPL 02-00-025 (CPL 2.251), January 4. 1995,
                      Scheduling System for Programmed Inspections.

                      OSHA Instruction CPL 03-00-007, January 24, 2008, National Emphasis
                      Program - Crystalline Silica.

                      OSHA Instruction CPL 03-00-009, August 14, 2008, National Emphasis
                      Program - Lead.

                                         ABSTRACT-1
           Case 5:18-mj-01770 Document 1 Filed 11/02/18 Page 6 of 26




                     Federal Register, Vol. 77, No. 58, pages 17574-17896, March 26, 2012,
                     Hazard Communication, Final Rule. [HCS 2012]

Cancellations:       None.

State Impact:        Notice of Intent and Adoption Required. [State Adoption Summarv]

Action Offices:      OSHA National, Regional and Area Offices, State Plan and State
                     Consultation Offices

Originating Office: Office of Health Enforcement

Contact:             Directorate of Enforcement Programs
                     Office of Health Enforcement, N-3119
                     200 Constitution A venue, NW
                     Washington, DC 20210
                     202-693-2190




By and Under the Authority of



David Michaels, PhD, MPH
Assistant Secretary




                                       ABSTRACT-2
          Case 5:18-mj-01770 Document 1 Filed 11/02/18 Page 7 of 26




                                      Executive Summary

OSHA inspection history has shown that individuals employed in the Prin1ary Metal Industries
are exposed to serious safety and health hazards on a daily basis. Previous inspections of
primary metal establishments have resulted in citations for overexposures to a wide variety of
health hazards including chemical exposures in foundry operations as well as physical stressors
such as noise and heat. This Instruction describes policies and procedures for implementing a
National Emphasis Program (NEP) to identify and reduce or eliminate \.vorker exposures in
facilities under the Primary Metal Industries, such as iron foundries and establishments that
manufacture nails, insulated wires and cables, steel piping, and copper and aluminum products.
This NEP will also heighten health and safety awareness within the affected industries of the
potential for worker exposure to harmful chemical and physical hazards so that employers may
voluntarily take steps to correct hazards and comply with current safety and health regulations
and practices.




                                      Significant Changes

This Instruction describes a new initiative by the Occupational Safety and Health
Administration.

From May 19, 2011, until September 30, 2014, this was a three-yearNEP with required
inspection goals. As of October 1, 2014, this Instruction will discontinue the required
programmed inspection goals, but it will retain the NEP's inspection procedures, citation
guidance, and outreach information for continued reference by Regional and Area Offices as a
way to assure that inspections conducted under this Instruction continue to address the health-
related hazards in these industries.
Minor changes as of FY 2015:
•   Minor revisions to allow Area Offices to determine the number of inspections at their
    discretion and to delete the NEP expiration date.
•   Minor revisions resulting from the HCS 2012 (Hazard Communication, Final Rule, Federal
    Register, Vol. 77, No. 58, March 26, 2012).
•   Minor changes to updated references, such as revised OSHA directives, the new OSHA
    Information System (OIS), and the North American Industry Classification System (NAICS).




                                          ABSTRACT-3
             Case 5:18-mj-01770 Document 1 Filed 11/02/18 Page 8 of 26




                                                             Table of Contents



I.      Purpose ............................................ .                        ............................................................... !
IL      Scope ....................................................................................................... .                        ......... 1
III.    References ................................................................................................ .                         .......... 1
N.      Cancellations ................................................................. .                                      ......................... 1
v.      Action Offices ............................................................... .                            .................................... !
VI.     Federal Progrmn Change..... ..................................................                                      ............................ 2
VII.    Expiration..... ....... ..... ... ........ ........... .......            ......... .... .. .......                 ............................ 2
VIII.   Significant Changes... .................. ................................................                       ............................... 2
IX.     Application... ....... ........ ........ ...... ..           .... ..... .. .......      ...................................................... 3
x.      Background .......................................................... .                   ..................................................... .3
XL      National Emphasis Program Goals ...... .                                                                                              .......... 3
XII.    Program Procedures ............................. .                             ··························································· ...4
XIII.   Outreach .............................................................. .                                         ··························· .. 6
XIV.    Inspection Procedures .....                                                                                       .............................. ?
xv.     Consultation ............................................. .                                      ............................................. 16


Appendix A - Chemical Exposure Hazards Found in Primary Metal Industries ....................... A-1
Appendix B - Primary Metal Industries - SIC!NAJCS Codes .................................................... B-1
            Case 5:18-mj-01770 Document 1 Filed 11/02/18 Page 9 of 26




I.     Pm:pose. This Instruction describes policies and procedures for implementing a National
       Emphasis Program (NEP) to identify and reduce or eliminate worker exposures in
       facilities in the Primary Metal Industries, such as iron foundries and establishments that
       manufacture nails, insulated wires and cables, steel piping, and copper and aluminum
       products, under Major Group 33 in the Standard Industrial Classification (SIC) Manual,
       and now nnder the North American Industry Classification System (NAICS). This NEP
       will also heighten health and safety awareness \vithin the affected industries of the
       potential for worker exposure to hannful chemical and physical health hazards so that
       employers may voluntarily take steps to correct hazards and comply with the applicable
       safety and health standards.

II.    Scope. This Instruction applies OSHA-wide.

III.   References.

       A.     OSHA Instruction CPL 02-00-150, April 22, 2011, Field Operations Manual
              (FOM).

       B.     OSHA Notice 14-01 (CPL 02), March 6, 2014, Site-Specific Targeting 2014 {SST
              14).

       C.     (OSHA Instruction CPL 02 02 038 (CPL 2 2.38D), Marell 20, 1998 02-02-079,
              July 9, 2015, Inspection Procedures for the Hazard Communication Standard
              (HCS 2012).}

       D.     OSHA Instruction CPL 02-00-158, June 26, 2014, Inspection Procedures for the
              Respiratory Protection Standard.

       E.     OSHA Instruction CPL 02-00-025 (CPL 2.251), January 4, 1995, Scheduling
              System for Programmed Inspections.

       F.     OSHA Instruction CPL 03-00-007, January 24, 2008, National Emphasis Program
              - Crystalline Silica.

       G.     OSHA Instruction CPL 03-00-009, August 14, 2008, National Emphasis
              Program - Lead.

       H.     Federal Register, Vol. 77, No. 58, pages 17574-17896, March 26, 2012, Hazard
              Communication, Final Rule. [HCS 2012]

IV.    Cancellations. None.

V.     Action Offices.

       A.     Responsible Office. Directorate of Enforcement Programs, Office of Health
              Enforcement.
             Case 5:18-mj-01770 Document 1 Filed 11/02/18 Page 10 of 26




        B.      Action Offices. National, Regional and Area Offices; Consultation Project
                Managers.

        C.      Information Offices. OSHA National Offices.

VL      Federal Program Change. Notice of Intent and Adoption Required. This Instruction
        describes a Federal program change which establishes a new National Emphasis Program
        (NEP) to identify and reduce or eliminate worker exposures in the primary metal
        manufacturing facilities under Major Group 33 in the Standard Industrial Classification
        (SIC) Manual and now under the NAICS. The NEP targeted industries comprise sixteen
        (16) different SICs in the 33XX metals manufacturing sector, corresponding to 17
        different NAICS codes in the 331XXX sector, plus 324199 (coke ovens), as listed in
        Appendix B. OSHA inspection history indicates that individuals employed in the
        Primary Metal Industries (smelting and refining of ferrous and nonferrous metals) are
        exposed to serious safety and health hazards on a daily basis including chemical
        exposures as well as physical stressors such as noise and heat. Because the seriousness
        and prevalence of this problem is nationwide, States must participate in this national
        emphasis effort. The Office of Statistical Analysis will provide each State a list of
        establishments as set out in paragraph XII.A.2, upon request.

        The State's notice of intent must indicate whether the State's emphasis program will be
        identical to or different from the Federal program. If the State's program differs from the
        Federal one, its implementing policies and procedures must be at least as effective as
        those in this instruction and must be available for review. The State may either post its
        different emphasis program on its State plan website and provide the link to OSHA or
        provide an electronic copy to OSHA with information on how the public may obtain a
        copy. If the State's emphasis program is identical to the Federal program, it must provide
        the date of adoption to OSHA. OSHA will provide summary information on the State
        responses to this instruction on its Web site. States must code inspections conducted
        under this NEP in accordance with paragraph XIV .I of this Instruction.

VII.    Expiration. There is no expiration date.

VIII.   Significant Changes. This is a new program. From May 19, 2011, until September 30,
        2014, this was a three-year NEP with required inspection goals. As of October 1, 2014,
        this Instruction will discontinue the required programmed inspection goals, but it will
        retain the NEP's inspection procedures, citation guidance, and outreach information for
        continued reference. Minor changes, as of fiscal year (FY) 2015, include:

        A.      Minor revisions to allo\v Area Offices to determine the number of inspections at
                their discretion and to delete the NEP expiration date.

        B.      Minor revisions resulting from the HCS 2012 (Hazard Communication, Final
                Rule, Federal Register, Vol. 77, No. 58, March 26, 2012).

        C.      Minor changes to updated references, such as revised OSHA directives, the new

                                                   2
           Case 5:18-mj-01770 Document 1 Filed 11/02/18 Page 11 of 26




              OSHA lnfonnation System (OIS), and the NAICS.

IX.   Application. This Instruction applies to all primary metal manufacturing facilities under
      the SIC/NAICS codes listed in Appendix B.

X.    Background.

      A.      The Primary Metal Industries were identified as a concern during a review of data
              from the Bureau of Labor Statistics' Census of Fatal Occupational Injuries. The
              BLS report also showed that five of the top 20 industries with non-fatal
              occupational injury and illness cases v.rere within these SIC/NAICS codes. The
              Department of Health information from one state regarding elevated blood lead
              levels also indicated that the Primary Metal Industries accounted for 26% of the
              establishments having at least one worker with blood lead levels of30 µg/lOOg of
              whole blood or greater in 2005.

              OSHA inspection history indicates that individuals employed in the Primary
              Metal Industries are exposed to serious safety and health hazards on a daily basis.
              Previous inspections of primary metal establishments have resulted in citations for
              overexposures to a wide variety of health hazards including chemical exposures
              as well as physical stressors such as noise and heat. Chemical exposures found in
              these facilities include carbon monoxide, lead, silica, metal dusts and fumes, and
              various other chemical substances. A more extensive list is provided in Appendix
              A.

              The Primary Metal Industries are a group of establishments engaged in the
              smelting and refining of both ferrous and nonferrous metals. These metals are
              refmed from ore, pig and scrap, during rolling, drawing, casting and alloying
              metal operations. Some of the products they manufacture include nails, spikes,
              insulated wires and cables, steel piping, sheets and bars, copper and aluminum
              products, and coke. These SIC/NAICS codes are listed in Appendix B.

XI.   National Emphasis Program Goals.

      A.      To minimize and/or eliminate worker exposure to the hazards, both physical and
              chemical, which are kno\Vll to be present in the primary metal industries.
              Reduction and/or elimination of chemical exposures will help to reduce and
              prevent the occurrence of skin and eye injuries as well as occupational lllllg injury
              and other illnesses. Reduction of worker exposures to physical hazards will help
              prevent adverse effects such as hearing loss.

      B.      To significantly reduce/eliminate worker overexposures to both chemical and
              physical stressors and, therefore, control the health hazards associated -...vith such
              exposures. This goal will be accomplished by a combined effort of inspection
              targeting, outreach to employers, and compliance assistance.


                                                 3
            Case 5:18-mj-01770 Document 1 Filed 11/02/18 Page 12 of 26




       C.      Inspections will be directed to those facilities kno\vn to manufacture primary
               metals and metal products.

       D.      To ensure abatement and measure the effectiveness of this l\1EP, follow-up site
               visits often will be necessary where overexposures have been documented.

XII.   Program Procedures.

       A.      Site Selection.

               1.     Targeting Sources.

                      a.         Inspections conducted under this NEP shall focus on facilities with
                                 \Yorkers in Major Group 33 of the SIC Manual, and no\v identified
                                 by their corresponding NAICS codes in Appendix B.

                      b.         "When performing programmed inspections under this NEP, each
                                 Area Office, in conjunction with the Regional Office, shall develop
                                 an inspection master list of establishments in accordance with
                                 OSHA Instruction CPL 02-00-025, Scheduling System for
                                 Programmed Inspections.

               2.     Master List Generation.

                      a.         Upon request, using the most recently available Dunn and
                                 Bradstreet employer list, the Office of Statistical Analysis (OSA)
                                 will prepare a list based on a random number table (RNT) (see
                                 CPL 02-00-025) of establishments :in the SIC/NAICS codes
                                 mentioned :in Appendix B. Each establishment on the resulting
                                 establishment list \vill be assigned a sequential number, starting at
                                 the top of the list \Vith number one. OSA \Vill then provide to each
                                 Area Office a list of establishments :in these SIC/NAICS codes
                                 within the Area Office's geographical jurisdiction.

                      b.         Whenever an office becomes aware of a pre\':iously unkno"Wll
                                 manufacturing establishment \Vithin any of the identified
                                 SIC/NAICS codes, the establishment shall be added to the list.

                      c.         Establishments with fewer than ten employees shall also be
                                 included in this NEP.

               3.     Deletions.

                      a.         Based on their familiarity with local :industries, Regional and Area
                                 offices shall delete from the master list any firms known to be out
                                 of business.

                                                    4
 Case 5:18-mj-01770 Document 1 Filed 11/02/18 Page 13 of 26




            b.     The Regional and Area Offices shall also delete any establishment
                   that has had an inspection where worker exposures have been
                   evaluated within the previous two (2) years, provided either that no
                   serious violations related to chemical or noise exposures were cited
                   or that serious violations were cited but a follow-up inspection
                   documented effective abatement of the cited conditions.

     4. When performing programmed inspections under this NEP, each Area Office
        shall conduct inspections from the list of establishments in the SICs!NAICS
        codes contained in Appendix B. Inspections shall be scheduled in the order
        called for by the random number table.

     5. The establishment list generated under this NEP shall be maintained in the
        Regional/Area Offices for a period of three years. (See OSHA Instruction
        ADM 03-01-005, OSHA Compliance Records.)

B.   Complaints and Referrals.

     Complaint or referral inspections alleging worker exposure to any other hazards at
     facilities in these SICs!NAICS codes may be expanded to address the issues
     covered under this NEP. For further guidance, CSHOs should refer to CPL 02-
     00-150, Field Operations Manual (FOM).

C.   Programmed Inspections.

     As of October 1, 2014, this Instruction will discontinue the required programmed
     inspection goals, but it will retain the NEP's inspection procedures, citation
     guidance, and outreach information for continued reference.

     Some establishments may be selected for inspection under the current SST plan or
     also under one or more other OSHA enforcement initiatives (National Emphasis
     (NEP) or Local Emphasis (LEP) Programs). This NEP, which is based on
     exposure hazards in the Primary Metal Industries, shall be run concurrently with
     the SST plans.

     Vlhenever an establishment is scheduled for inspection on the current cycles of
     both the NEP plan and the current SST program plan, the inspections may be
     scheduled at the same time. CSHOs shall use all IMIS/OIS codes applicable for
     the inspection. The employer's DUNS number shall also be recorded for each
     inspection.

     In cases where an establishment has been scheduled for inspection under both the
     SST Plan and this NEP, an inspection limited in scope to the health issues
     targeted by the NEP shall be conducted even if all CSHO-calculated Days Away,
     Restricted, or Transferred (DART) rates for the establishment are found to be

                                      5
             Case 5:18-mj-01770 Document 1 Filed 11/02/18 Page 14 of 26




                below the current SST Plan inspection thresholds. Other NEPs and/or LEPs may
                also run concurrently with this NEP.

        D.      Expanding Scope of Inspection.

                Inspections under this NEP shall normally be limited to evaluating \Vorker
                exposure to physical and chemical hazards described in this Instruction.
                However, a CSHO may expand the scope of the inspection if other safety and
                health hazards or violations are observed and/or brought to their attention. The
                CSHO shall follow· the guidelines in the FOM when expanding the scope of any
                inspection.

XJII.   Outreach.

        A.      Each Area Office/Region is encouraged to develop outreach programs that \Vill
                support their enforcement efforts. Suggested outreach activities are as follow·s:

                1.     Letters, news releases by local and national news organizations, and trade
                       magazines can assist with disseminating information about this NEP.

                2.     Local hospitals, occupational health clinics, and local occupational
                       physicians should be alerted via mail about occupational exposure to lead,
                       silica and other hazards associated with them, if they have not been
                       contacted previously.

                3.     Compliance Assistance Specialists (CAS) should conduct outreach
                       activities such as seminars/informational sessions for the health care sector
                       and employer groups, as well as worker groups (this >vould include
                       national and local unions).

                       OSHA's compliance assistance resources for this industry include:

                       a.      Respiratory Protection eTool and Safety and Health Topics Page

                       b.      Personal Protective Equipment Safety and Health Topics Page

                       c.      Noise and Hearing Conservation eTool and Safety and Health
                               Topics Page

                       d.      Heat Stress Safety and Health Topics Page
                       e.      Silica eTool and Safety and Health Topics Page

                       f.      Hazard Communication Safety and Health Topics page

                       g.      Secondary Lead Smelter eTool


                                                  6
         Case 5:18-mj-01770 Document 1 Filed 11/02/18 Page 15 of 26




                      h.     Lead Safety and Health Topics Page

              4.      Area Offices should attempt to establish Partnerships and Alliances \vith
                      groups representing employers and workers in the Primary Metal
                      Industries to share successes and technical information concerning
                      effective means of controlling and reducing worker exposures.

              5.      Small businesses should contact OSHA's On-Site Consultation Program.
                      OSHA's On-Site Consultation Service offers free and confidential advice
                      to small and medium-sized businesses in all States across the country, with
                      priority given to high-hazard worksites. On-site Consultation services are
                      separate from enforcement and do not result in penalties or citations.
                      Consultants from state agencies or universities work \vith employers to
                      identify workplace hazards, provide advice on compliance with OSHA
                      standards, and assist in establishing safety and health management
                      systems. Additional information about the On-Site Consultation Program
                      can be found on the web at
                      www.osha.govI dscp/smallbusiness/consult.html.

XIV.   Inspection Procedures.

       This section outlines procedures for conducting inspections and preparing citations for
       hazards related to worker exposures. For further guidance, CSHOs should consult the
       OSHA directives, appendices, and other references provided below.

       A.     Opening Conference.

              1.      During the opening conference, the CSHO shall initially confirm that the
                      employer falls under the SIC/NAICS classification of a primary metal
                      industry. If the SIC/NAICS code of the establishment is not included in
                      Appendix B, the CSHO will exit the facility (if there is no other reason to
                      inspect the employer) and no inspection shall be conducted under this
                      NEP.

              2.      CSHOs should explain the goals of this NEP to the employer.

              3.      CSHOs should request iufonnation on any hazard analyses performed at
                      the facility for the following:

                      a.     29 CFR 1910.132(d) Hazard assessment and equipment selection:
                             OSHA's Personal Protective Equipment (PPE) standards require
                             employers to assess their workplaces to determine if hazards are
                             present, or are likely to be present, that necessitate the use of PPE
                             (29 CFR §1910.132). If such hazards are present or are likely to
                             be present (as determined by the information from Material Safety
                             Data Sheets (MSDSs) or Safety Data Sheets (SDSs) or observable
                             workplace conditions), employers must ensure that \vorkers use the
                                                7
     Case 5:18-mj-01770 Document 1 Filed 11/02/18 Page 16 of 26




                     appropriate PPE to protect their eyes, face, hands and extremities,
                     depending on the nature of the hazard (29 CPR §§ 1910.132, .133,
                     .138). The employer is responsible for both the quality of the
                     hazard assessment and the adequacy of the PPE selected.

              b.     29 CPR 1910.134(d) Selection of Respirators: Emplo)'Crs in the
                     primary metal industries with potential respiratory hazards are
                     required to conduct the evaluation required by§ 1910.134(d)(l)(iii)
                     of the Respiratory Protection standard.

                     The hazard evaluation requirement is performance-oriented, and a
                     variety of estimation techniques may be used to characterize
                     worker exposures, depending upon the nature of the chemical
                     products, processes, operating environment, and other factors.

                     \.Vhere a substance is used that may pose a respiratory hazard (see
                     MSDSs/SDSs for chemical substance in use), the employer must
                     assess the nature and magnitude of the hazard relative to the
                     conditions of use in its workplace, considering both normal
                     operating conditions and reasonably foreseeable emergencies.

              c.     29 CFR 1910.1200(d) Hazard classification: OSHA's Hazard
                     Communication standard requires that employers who choose not
                     to rely on the classification of a hazardous chemical performed by
                     a chemical manufacturer or importer, must conduct their O\Vll
                     evaluation to classify the chemical in accord \vith
                     § 1910.1200(d)(2), and consider the available scientific evidence
                     concerning that chemical. Otherwise, employers can rely on
                     information from the MSDS/SDS.

B.      Walkaround and Records Review.

        1.    MSDS/SDS. CSHOs should review the MSDSs/SDSs for chemicals used
              and/or manufactured at the facility to ensure they are in compliance with
              the requirements of 29 CFR 1910.1200(g). If any deficiency is found for
              any chemicals not manufactured at the workplace, referrals should be
              made to the appropriate Area Office in whose jurisdiction the
              manufacturer or upstream supplier is located pursuant to {OSHA
              Instruction CPL 02 02 038 (CPL 2 2.J8D) 02-02-079 - Inspection
              Procedures for the Hazard Communication Standard (HCS 2012).}

        2.    Injury/Illness Records. CSHOs should review the employer's injury and
              illness records to identify any workers with recorded illnesses or
              symptoms associated with exposure to chemical or physical hazards.
              CSHOs should investigate log entries for any type of respiratory issues,
              hearing loss, or other evidence of adverse health effects. Skin or eye

                                        8
Case 5:18-mj-01770 Document 1 Filed 11/02/18 Page 17 of 26




         injuries involving chemicals should also be investigated.

   3.    Medical Access Orders. Based on information obtained from illness/injury
         records and interviews, CSHOs may need to revie\\' additional worker
         medical information. When accessing worker medical information,
         CSHOs should follow the procedures in 29 CFR 1913.10 and obtain a
         written medical access order. CSHOs may also consider obtaining specific
         written consent from a worker pursuant to 29 CFR 1910.1020(e)(2)(ii),
         and should ensure that the agency or agency worker is listed on the
         consent form as the designated representative to receive the infonnation.

   4.    Production Process Evaluation. CSHOs should request and review the
         employer's production and processing records.

         a.     Document the types and quantities of chemicals used, what
                processes are involved, and the frequency of use.

         b.     Evaluate and document the extent of engineering controls relative
                to the processes, the work practices implemented, and any
                protective equipment used during these operations.

                Primary means for controlling exposures include local exhaust
                ventilation to remove contaminants at their source, enclosing
                production processes or exposure sources, isolation of the
                processes or exposure sources, substitution of less hazardous
                materials and general dilution ventilation.

         c.     Evaluate workers' respirator usage, if any, and request a copy of
                the employer's respiratory protection program.

         d.     Evaluate personal air and noise monitoring records conducted by
                the employer.

   5.    Exposure Monitoring. CSHOs shall normally conduct full-shift personal
         air monitoring and/or short-term personal air monitoring as appropriate.
         For some chemicals, monitoring to assess short-term exposure limits
         (STELs), ceiling (C) or OSHA Permissible Exposure Limits (PELs) may
         be necessary. If the employer has conducted representative sampling in
         the previous six months, which shows no overexposures for all processes
         that have a potential for worker exposures, and any changes in the process
         are not likely to have increased exposures, the CSHO shall do screening
         sampling of the work operation(s) with the highest potential exposures to
         determine if additional sampling is necessary. \Vhen reviewing the
         employer's sampling, ensure that all job functions and the heaviest
         production shifts have been evaluated.


                                   9
Case 5:18-mj-01770 Document 1 Filed 11/02/18 Page 18 of 26




        a.     CSHOs shall use the available MSDSs/SDSs, production and
               process information in determining whether additional monitoring
               for other chemicals should be performed.

        b.     Significant concentrations of airborne contaminants may be
               encountered in many operations in the primary metal industries.
               Processes that should be evaluated include but are not limited to:
               handling of scrap, the smelting process, the treatment and
               inoculation of molten metal before pouring, core- and mold-
               making processes, pouring molten metal, cooling of casts, casting
               knockout, casting finishing operations, and the clean-out and re-
               lining of furnaces.

   6.   CSHO Protection.

        CSHOs conducting these inspections should have some training or
        experience in the primary metal industry. CSHOs must don the
        appropriate PPE before entering any hazardous areas. Hard hat, safety
        shoes, safety glasses (or goggles), and hearing protection \vill usually be
        required when inspecting any of these areas.

        CSHOs must remain at least twenty feet from melting and pouring
        operations.

        \Vhen inspecting melting and pouring operations, CSHOs should avoid the
        use of urethane foam earplugs, which may be combustible.

        CSHOs shall wear long sleeve cotton shirts and long pants. They should
        not wear polyester, nylon or other manmade fabrics that can melt or
        readily ignite. Fire-resistant clothing is encouraged. In most foundry
        areas, long sleeve cotton coveralls which have no outside pockets or cuffs
        should be worn. Pant legs must cover the top of the boot edge.

        CSHOs are not anticipated to be handling chemicals in foundries;
        however, the presence of airborne gases, fumes, and caustics, which may
        cause dermal irritation require the use of gloves. Leather gloves are mildly
        chemical resistant and heat tolerant. Where chemical exposures are found
        to be higher than average, treated leather or Kevlar gloves should be worn.
        Sleeves must cover the cuff of the glove. CSHOs should not tuck sleeves
        into the cuffs of the gloves. When the arm is fully extended, the cuff of the
        glove and sleeve must not allow bare skill to be exposed.

        hnpact and chemical-resistant goggles are appropriate for these industries.
        Safety glasses with side shields are not recommended in the presence of
        and potential exposure to caustics, corrosives, dusts and acid. hnpact
        resistance is required since the industry has the potential for flying and

                                  10
 Case 5:18-mj-01770 Document 1 Filed 11/02/18 Page 19 of 26




            falling debris. Where molten ferrous metal operations must be viewed for
            a significant length of time, #3-#5 green goggles (or #3-#5 safety glasses
            under goggles) should be worn.

            Respiratory protection may also be required in many \Vork areas. A list of
            potential contaminants is found in Appendix A. When in the vicinity of
            operations where the presence of silica is !mown or suspected, CSHOs
            shall wear a half-mask or full face respirator equipped with NlOO
            cartridge(s). If other respiratory hazards exist, CSHOs shall wear the
            appropriate combination cartridge.

            CSHOs should discuss the need for further PPE with their Team Leader or
            Area Director.

C.   Citation Guidance.

     1.     OSHA PELs.

            "Where exposures are in excess of the permissible exposure limits (PELs),
            ceiling limits (C) or STELs, for substances listed in Tables Z-1, Z-2, or Z-
            3 of29CFR1910.1000, cite the applicable sections of29 CFR 1910.1000.

     2.     Engineering and Work Practice Controls.

            If an employer has failed to implement administrative, engineering or
            work practice controls where feasible for reducing exposures to levels
            below the PEL, the CSHO shall usually cite 1910.lOOO(e), or the
            appropriate engineering control section of the substance-specific standard.

     3.     Respirator Standard.

            a.     If there are respiratory hazards present at the work site and
                   employers have failed to conduct the initial respiratory hazard
                   evaluation, cite 29 CFR 1910.!34(d)(J)(iii).

           b.      Where \vorkers are required to use respirators, but the employer
                   has failed to comply with a requirement in the respirator standard,
                   cite the applicable sections of29 CFR 1910.134.

                   •   Inspection and citation guidance are provided in CPL 02-00-
                       158, Inspection Procedures for the Respiratory Protection
                       Standard.

     4.    Personal Protective Equipment (PPE) Standards.

           Pursuant to § 1910.132(d), the employer must conduct a hazard assessment

                                     11
Case 5:18-mj-01770 Document 1 Filed 11/02/18 Page 20 of 26




         to determine if hazards are likely to be present that necessitate the use of
         PPE and have a \Vritten certification that the assessment was conducted.

         Where chemicals having irritant properties are present, PPE is not being
         used or is inadequate, and workers' eyes and/or skin are potentially
         exposed to such chemicals, cite the applicable PPE standard (29 CFR
         §§1910.132, .133, .138).

         a.   Chemical goggles or other appropriate eye protection must be used
              \Vhen there is a potential for splash or vapor exposure to a substance
              that is likely to cause injury to the eye.

         b.   Chemical-resistant gloves, or sleeves or other appropriate protection
              for exposed skin must be used when handling liquid, paste, or
              powdered substances that could cause dermal injury. CSHOs should
              consult the MSDS/SDS for the appropriate type of gloves and/or the
              glove chart in OSHA PPE Publication 3151-12R, 2003.

         c.   The employer must also provide training for exposed workers as
              indicated in 29 CFR 1910.132. This training must include
              information on when and how to use appropriate PPB.

         d.   In addition, employers must provide information on the value,
              limitations and maintenance of this equipment in accordance with 29
              CFR §§1910.132 and .134.

   5.    Occupational Noise Standard.

         a.   At levels at or above an 8-hour time-\veighted-average (TWA) of 85
              dBA, an effective hearing conservation program must be
              implemented. The program must be evaluated for completeness and
              effectiveness of implementation.

         b.   Where noise levels are above the 90 dBA TWA, hearing protection
              must be worn by all exposed workers until engineering or
              administrative controls reduce exposures to below the PEL.
              Workers who have already experienced a standard threshold shift
              must \Vear hearing protection at levels at or above 85 dBA TWA.
              Cite the applicable paragraph under 1910.95(i)(2).
         c.   When hearing protection is required, employers must make a variety
              of hearing protectors available at no cost to the workers.

   6.    Expanded Health Standards. Compliance with the elements of the
         expanded health standards shall be evaluated, if exposures are found to
         chemicals, such as Lead, §1910.1025, or Cadmium, § 1910.1027.


                                   12
 Case 5:18-mj-01770 Document 1 Filed 11/02/18 Page 21 of 26




D.   Other Applicable Reguirements.

     1.     Hazard Communication.

           a.        Workers who maybe exposed to chemicals are required to be
                     trained on the hazards of the chemicals in the \vorkplace pursuant
                     to 29CFR1910.1200(h)(3).

           b.        Workers must be informed of the signs and symptoms of any
                     respiratory, skin or eye conditions associated with exposures to
                     hazardous chemicals in the workplace.

            c.       Employers must ensure that all MSDSs/SDSs are readily
                     accessible to workers. CSHOs should ensure that all containers are
                     labeled \vith the appropriate hazard warnings.

                     Citation Guidance: Detailed inspection and citation guidance,
                     including guidance on how to address inadequate MSDSs/SDSs, is
                     contained in {OSHA Instruction CPL 02-02-079 02 02 038 (CPL
                     2 2.3 8D)-Inspection Procedures for the Hazard Communication
                     Standard (HCS 2012).

                     J'Jote: CPL 02 02 03 8 \vill soon be reviseti because of the recent
                     Fina:l Rnle fof Hazffi'ti Communication (77 Feti. Reg. 17571 17896,
                     1\larch 26, 2012), i.e., HCS 2012. Until thea, CSHOs shall note
                     the employeF's compliance with the effeetive dates of applicable
                     provisions in the HSC 2012, listed in paragraph 1910.1200(j). Fof
                     specific guiclanee, contact the Office of Health Bnforeem:eftt. }

     2.    Housekeeping and Hygiene Practices.

           a.        Determine whether the employer's housekeeping and hygiene
                     practices may contribute to overexposure. For example:
                 •   Exposed surfaces should be as free as practicable of hazardous
                     dusts, such as lead and chromium (bulk samples of the dust may
                     need to be collected).
                 •   Contaminated surfaces should not be blovm clean with compressed
                     air or other forced air (such as leaf blowers).
                 •   If vacuuming is used for cleaning, the exhaust air should be
                     properly filtered to prevent release of contaminants back into the
                     workroom.
                 •   There should be separate break areas for consuming food and
                     beverages that are kept free of harmful dusts.


                                       13
     Case 5:18-mj-01770 Document 1 Filed 11/02/18 Page 22 of 26




                     •   Clothes contaminated \Vith hazardous dusts should not be blovm or
                         shaken to remove dust.
                b.       Document poor housekeeping and hygiene practices.

         3.     Access to Employee Exposure and Medical Records.

                a.       Intervie\V workers to determine whether they were informed of
                         their right to revie\v their medical and exposure records annually
                         and understand their rights regarding the confidentiality of such
                         records.
                b.       Review the employer's recordkeepiug program to ensure that the
                         required information is being collected and reported.
                c.       Evaluate the employer's method for ensuring the confidentiality of
                         worker medical records.
                d.       When it is necessary to review worker medical records, ensure that
                         they are obtained and remain confidential in accordance with
                         §1913.10 and §1910.1020.

                         Citation Guidance: If violations are found, CSHOs should cite the
                         applicable section of §1910.1020. These rules do not require the
                         creation of any records, only preservation and access requirements.

                         Recent revisions to record.keeping policies and procedures are
                         described in CPL 02-00-135, Record.keeping Policies and
                         Procedures Manual.

         4.     Heat Stress.

                Engineering, administrative and work practice controls should be
                evaluated in areas where there is a potential for heat stress (e.g., furnaces)
                and/or when cases of heat stress are recorded on the OSHA 300.
                Investigation guidelines and other information can be found in the OSHA
                Technical Manual, Section III, Chapter 4, Heat Stress.

E.       Follow-up Inspections.

        Where citations are issued for overexposures, or abatement documentation
        provided by the employer for other serious citations is not adequate, follow-up
        site visits shall be conducted to determine whether the employer is eliminating
        exposures or reducing exposures below the PEL. Where exposures could not
        feasibly be reduced below the PEL, engineering and administrative controls must
        still have been implemented to reduce exposures to the extent feasible, and
        workers provided with adequate respiratory protection and other appropriate PPE
        where necessary.

                                           14
     Case 5:18-mj-01770 Document 1 Filed 11/02/18 Page 23 of 26




F.      Program Evaluation.

        This NEP will be evaluated using data collected from case files and follow-up site
        visit reports submitted by each Area Office to the Regional Offices. The data will
        be evaluated to determine the impact of OSHA inspections on the reduction of
        exposures at each work site. Each Region shall designate an individual who will
        work \vi th the Office of Health Enforcement.

G.      Coordination.

         1.    National Office. This NEP will be coordinated by the Directorate of
               Enforcement Programs (DEP) - Office of Health Enforcement (OHE). All
               questions and comments should be directed to the Office of Health
               Enforcement. OHE will coordinate v.·ith the Directorate of Technical
               Support and Emergency Management (DTSEM), Office of Occupational
               Medicine (OOM) and other offices for assistance as needed.

        2.     Regional Office. Each Regional Administrator is required to identify a
               coordinator for this NEP.

H.      Federal Agencies. Executive Order 12196, Section 1-201, and 29 CFR 1960.16
        require Federal Agencies to follo\v the enforcement policy and procedures
        contained in this Directive.

I.      Th1IS/OIS Coding Instructions. The instruction below is for recording inspections
        under this NEP. The majority of inspections conducted under this NEP will be
        "Health" inspections and should be coded as such. When this NEP is conducted
        in conjunction with an-SST inspection, the OSHA-1 Forms shall be marked as
        "programmed planned" in item 24, and in item 21, Inspection Category shall be
        recorded as "H". In addition, the "NEP" value of "SSTARG_" shall be recorded
        in Item 25d along with the NEP code "P1\1ETALS ".

        If during an SST inspection (or other safety-related inspections) it is determined
        the SIC should be one of the 3300 SICs, the NEP code for "P:METALS" shall be
        recorded.

        This new "P:METALS" code applies to the follo\ving enforcement forms: OSHA-
        1, OSHA-7, OSHA-36, OSHA-90 and OSHA-55 (and the corresponding OIS
        pages/tabs).

        Whenever a consultation visit is made in response to this NEP, Consultation
        request/visit forms are to be completed with the NEP code "P:METALS" in item
        25 on Form-20, and in item 28 on Form-30 (and the corresponding OIS
        pages/tabs).



                                         15
         Case 5:18-mj-01770 Document 1 Filed 11/02/18 Page 24 of 26




XV.   Consultation. Regional and Area Offices are encouraged to work with their State OSHA
      Consultation Office to communicate the goals of this NEP. When appropriate, 21 (d)
      Consultation Projects are encouraged to develop and conduct their o\vn outreach
      activities to address exposures to physical and chemical hazards.




                                            16
        Case 5:18-mj-01770 Document 1 Filed 11/02/18 Page 25 of 26




                                 Appendix A
           Chemical Exposure Hazards Found in Primary Metal Industries

acrolein                                   nitric acid
ammorua                                    nitrogen
antimony                                   nuisance dust
arsenic                                    ozone
asbestos                                   phenol
benzene                                    polycyclic aromatic hydrocarbons
2-butoxyethanol                            propane
carbon dioxide                             silica
carbon monoxide                            sulfuric acid
chlorine                                   sulfur dioxide
chromium                                   tetraethyl lead
coal tar pitch volatiles                   toluene
copper fume                                vanadium
dimethylamine                              \VOOd dust
dimethyl ethylamine                        xylene
formaldehyde                               zinc oxide
furfuryl alcohol
hydrogen chloride                          metal dusts including:
hydrogen sulfide                             iron
iron oxide                                   aluminum
isocyanates                                  manganese
isopropyl alcohol                           beryllium
lead                                         cadmium
methane                                      tin
methyl alcohol                               copper
methyl formate                              silver
methylene bisphenyl isocyanate              nickel
molybdenum                                   lead
naphthalene




                                     A-1
         Case 5:18-mj-01770 Document 1 Filed 11/02/18 Page 26 of 26




                                     Appendix B
                       Primary Metal Industries - SIC/NAICS Codes

The Primary Metal Industries (P1YII) are a group of establishments engaged in the smelting and
refining of both ferrous and nonferrous metals. These metals are refined from ore, pig, and
scrap, during rolling, drawing, casting, and alloying metal operations. Some of the products they
manufacture include nails, spikes, insulated wires and cables, steel piping, sheets and bars,
copper and aluminum products, and coke. These SIC/NAICS codes include:

       3312 - Steel Works, Blast Furnaces (including Coke Ovens), and Rolling Mills
              (NAICS 324199, 331111, 331221)
       3313 -Electrometallurgical Products Except Steel
              (NAJCS 331112)
       3316 - Cold-Rolled Steel Sheet, Strip and Bars
              (NAICS 331221)
       3317 - Steel Pipe and Tubes
              (NAICS 331210)
       3321 - Gray and Ductile Iron Foundries
              (NAICS 331511)
       3322 - Malleable Iron Foundries
              (NAICS 331511)
       3325 - Steel Foundries, Not Elsewhere Classified
              (NAICS 331513)
       3331 - Primary Smelting and Refining of Copper
              (NAICS 331411)
       3334 - Primary Production of Aluminum
              (NAICS 331312)
       3339 - Primary Smelting and Refining of Nonferrous Metals, Except Copper and
              Aluminum (NAICS 331419)
       3341- Secondary Smelting and Refining of Nonferrous Metals
              (NAICS 331314, 331423, 331492)
       3351 - Rolling, Drawing and Extruding of Copper
              (NAICS 331421)
       3354 - Aluminum Extruded Products
              (NAICS 331316)
       3366 - Copper FolUldries
              (NAICS 331525)
       3365 -Aluminum FolUldries
              (NAICS 331524)
       3369 -Nonferrous Foundries Except Aluminum and Copper
              (NAJCS 331528)




                                             8-1
